Citation Nr: 0806735	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial or staged rating in excess of 10 
percent for chronic, recurrent headaches from September 15, 
1994 to September 14, 2005, and to a rating in excess of 30 
percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1986 to March 1988.  
The veteran later served with the Texas Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied service 
connection for post-traumatic headaches.  The veteran 
appealed this denial of service connection to the Board.  In 
a July 2003 decision, the Board granted service connection 
for headaches.  

In July 2003, the RO issued a rating decision that 
effectuated this grant of service connection.  The RO 
assigned an effective date of April 15, 1994 (date of claim 
for service connection) and assigned a 10 percent rating.  
The veteran perfected an appeal regarding the rating 
assigned.  In a November 2005 rating decision, the RO granted 
an increased rating of 30 percent as of September 15, 2005.  
Given the effective date of the increased rating and the fact 
that it is not the maximum evaluation allowed for headaches, 
the veteran is presumed to be seeking a higher evaluation and 
the claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The claim presently before the Board stems from the original 
claim for service connection filed in April 15, 1994.

In the veteran's June 2004 substantive appeal (VA Form 9), he 
indicated that he wanted a travel board hearing.  In 
September 2006, however, the veteran withdrew his request for 
a hearing before the Board.


FINDING OF FACT

The preponderance of the evidence indicates that since the 
date of receipt of the claim for service connection on 
September 15, 1994, the veteran has had very frequent, 
completely prostrating, and prolonged attacks of headaches, 
which are productive of severe economic inadaptability.


CONCLUSION OF LAW

From September 15, 1994, the criteria for a rating of 50 
percent for headaches have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, Diagnostic 
Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

In the instant decision, the Board grants a 50 percent 
rating, which is the highest schedular rating available, for 
the service-connected headache disability since the date of 
the veteran's claim.  In an April 2006 statement, the veteran 
indicated that his disability warranted a 50 percent rating.  
Although the veteran has been granted the highest schedular 
rating available from the date of claim and has been provided 
with the rating that he contended that his disability 
warranted, the Board will still proceed to evaluate whether 
the notification requirements under Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the veteran was issued a VCAA notification 
letter in March 2003.  This notices fulfilled the provisions 
of 38 U.S.C.A. § 5103(a).  The veteran has been informed 
about the information and evidence not of record that is 
necessary to substantiate his claim; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  

In addition, the March 2003 VCAA letter informed the veteran 
to provide any information on any additional treatment or 
evidence not previously provided.  After review of this 
letter, the Board finds that the contents of this letter 
substantially satisfied the requirement that the veteran be 
informed to provide any evidence in his possession that 
pertains to the claim.  In March 2006, the veteran was issued 
a VCAA notification letter that informed the veteran 
regarding how a disability rating and an effective date are 
established.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued after the rating decision 
from which this claim stems.  The Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing adequate VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
July 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including a June 2007 VA examination.  After 
review of the examination report, the Board finds that it is 
adequate for rating purposes.  38 C.F.R. §§ 3.326, 3.327.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  In this decision, the Court outlined additional 
notice requirements in an increased rating claim.  As this 
case concerns the propriety of an initial evaluation, rather 
than a claimed increase in an existing evaluation, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores.  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.  See also VAOPGCPREC 
8-2003 (December 22, 2003).  The Board finds that the notice 
requirements set forth in Vazquez-Flores, therefore, are not 
applicable to this case.

It is also pertinent to note that the instant Board decision 
grants the maximum schedular rating for headaches under the 
applicable rating criteria.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8100.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Law and Regulations

The veteran contends that his headaches are more severe than 
contemplated by the ratings currently assigned the 
disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  
As noted on the title page, the RO has already staged the 
rating of this disability.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 8045, located in 38 C.F.R. § 4.124a, provides 
ratings for brain disease due to trauma.  This diagnostic 
code provides that purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  Diagnostic Code 9304 is 
located in 38 C.F.R. § 4.130.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a. 

38 C.F.R. § 4.124a, Diagnostic Code 8100 addresses migraine 
headaches.  Under this section, such headaches with less 
frequent attacks than the criteria for a 10 percent 
evaluation are rated as zero percent disabling.  
Characteristic prostrating attacks averaging one in two 
months over the last several months are evaluated as 10 
percent disabling.  A 30 percent evaluation contemplates 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation is assigned for migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Factual Background

The veteran filed a claim for service connection for 
headaches in April 1994.  

A May 1994 private medical document indicates that the 
veteran estimated that he had to call in sick about once 
every few months because of his headaches.  The clinician 
also noted that, about every three weeks, the headache "got 
out of hand", becoming quite severe and incapacitating or 
almost so for seven to eight hours.  Diagnosis was chronic 
recurrent headache.  The clinician noted that the headaches 
were probably mixed migraine and tension headache, but that 
it was not entirely clear.

The veteran underwent a VA examination in April 1998 and 
history obtained at that time included an in-service head 
injury.  The examiner wrote that since that time, the veteran 
had continuous pressure-like headaches that were present 
almost every day.  In addition, two to three times a month 
the veteran had a severe excruciating headache, which 
resulted in nausea and vomiting.  The headache lasted six to 
eight hours.  The examiner document that "[o]n and off, [the 
veteran could not] hold a job because of the combination of 
headaches and perhaps also some emotional problems which come 
with the headache or perhaps separated from the headache."  
Later in the report, the examiner noted that the veteran 
sometimes missed work because of his headaches.  The veteran 
also had tempomandibular joint syndrome (TMJ).  Diagnosis was 
chronic daily headache with tension-type character.  The 
examiner noted also that the nausea and vomiting suggested a 
vascular component.

The veteran underwent an additional VA examination in April 
2004.  The veteran reported that he had two types of 
headaches.  One type of headache occurred about once a week 
and was accompanied by nausea, and photophobia with 
functional loss.  The veteran noted that he had to stop what 
he was doing, and that he went to lie down in a dark room.  
After two hours, the veteran returned to usual activities.  
The other type was more frequent and triggered by stress.  
Diagnoses were post-traumatic headache and TMJ dysfunction 
that was possibly secondary to anxiety with tension 
headaches.  The examiner also diagnosed the veteran as having 
psychiatric disabilities.

The veteran underwent another VA examination in March 2005.  
At that time, he stated that he was having headaches about 
once a week.  The veteran believed that his headaches were 
migraine in nature.  He asserted that it was very difficult 
for him to work because of difficulty in concentrating and 
the frequency of his headaches.  The veteran, however, was 
noted not to have taken off from his current work.  The 
diagnosis was post-traumatic headache, most likely being both 
migraine and tension type in nature.  

The veteran underwent a neurology consultation on September 
15, 2005.  He gave a history of four severe and pounding 
headaches every month.  The headaches were associated with 
nausea and vomiting.  The clinician described them as 
prostrating, with the veteran needing to go to bed.  The 
veteran was noted to have difficulty keeping regular 
employment, and that he missed work about four days every 
months.  The clinician noted that the veteran had to resign 
from full time employment because of the headaches.  It was 
on the basis of this treatment record that the RO granted an 
increase to 30 percent for the service-connected headache 
disability.

The veteran underwent a final VA examination in June 2007.  
The headaches were noted to occur once or twice a week, 
lasting an average of four hours.  The first two hours, 
however, were the worst.  The veteran reported that he could 
not function during these first two hours, and that he had to 
call in sick or leave his job.  He was reported to be a 
school bus driver.  The examiner found that the veteran's 
headaches were multi-factorial and aggravated by underlying 
dysthymia associated with chronic pain syndrome.

Analysis

The veteran's claim for service connection stems from in-
service head trauma and as such, the disability would be 
normally rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 
for brain disease due to trauma.  Under this code, the 
veteran would only be eligible for a 10 percent rating, based 
on the evidence in the claims file.  The Board notes, 
however, that while the RO has made reference to Diagnostic 
Code 8045, the RO has rated the veteran's headaches under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, which contains the 
criteria for rating migraines.

Although some medical records include a migraine diagnosis, 
the Board again notes that this appeal stemmed from a claim 
based on trauma and the issue was originally styled by the RO 
as service connection for post-traumatic headaches.  The 
Board is aware, however, that the RO is currently considering 
all of the veteran's headache symptoms as service connected.  
Further, based on the severity of these headaches, the Board 
finds that rating the service-connected disability by analogy 
under Diagnostic Code 8100 is appropriate.  See 38 C.F.R. 
§ 4.20.

There is conflicting evidence regarding the severity of his 
headaches, with the various examiners describing the severity 
and duration of the headaches in different terms.  There is 
also evidence of records that indicates that the veteran has 
other disabilities, which are not service connected, which 
affect his daily activities, and that the veteran has lost 
jobs for nonservice-connected reasons.  In this regard, the 
Board is aware of the difference in which the veteran's 
headaches are described in the March 2005 VA examination and 
the September 2005 VA neurology consultation.  

Although the Board is aware of these concerns regarding the 
rating of the veteran's disability, the Board finds that the 
medical evidence of record, to include the earliest VA 
examination of record, shows that the veteran's headaches 
more nearly approximate the criteria for a 50 percent rating 
under Diagnostic Code 8100.  These headaches have been 
described as very frequent and severe from the date of his 
claim for service connection.  There is also evidence 
throughout the period on appeal that the service-connected 
headaches have been prostrating in nature and have caused 
severe economic inadaptability.  Therefore, the Board finds 
that the criteria for a 50 percent rating have been met from 
the date of the claim for service connection.  This is the 
highest rating provided under schedular criteria for rating 
migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

There is no MRI or other evidence of a diagnosis of multi-
infarct dementia associated with brain trauma.  Thus, a 
higher rating for brain disease due to trauma under 
Diagnostic Code 9304 is not warranted.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not show that the veteran's headaches are manifested by "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The veteran has 
asserted that his service-connected headache disability 
causes him to have great difficulty in working.  These 
assertions, however, were taken into account when the Board 
found that the disability warranted the 50 percent rating.  
That is, a 50 percent rating, which is the maximum schedular 
evaluation allowed for migraine headaches, contemplates 
significant industrial impairment.  There has been no showing 
by the veteran that headaches alone cause marked interference 
with employment or necessitate frequent hospitalization 
beyond that contemplated by the rating schedule.  In the 
absence of requisite factors, the criteria for submission for 
consideration of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  






ORDER

A 50 percent rating for headaches is granted from April 15, 
1994, subject to the rules and regulations governing the 
payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


